DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3276405 A2 to Kim et al. in view of US 20180321536 A1 to Hu et al.
Regarding Claim 1.  Kim discloses a display panel, comprising: a first substrate (Fig. 2 substrate 210); at least one underlaying structure (Fig. 2 gap maintaining pattern 214), arranged on the first substrate and in a non-display region of at least one side of a display region of the display panel (see Fig. 2 display area DA and peripheral area PA); and at least one supporting structure, arranged on one side, facing away from the first substrate, of the at least one underlaying structure (Fig. 2 blocking dam 232), wherein an orthographic projection of the supporting structure on the first substrate is within a range of an orthographic projection of the underlaying structure on the first substrate (as shown in Fig. 2); wherein the display panel further comprises: a color light filter layer arranged in the display region (Fig. 2  first color filter 211, the second color filter 212, and the third color filter 213), and a plurality of spacers arranged on one side, facing away from the first substrate, of the color light filter layer (As shown in Fig. 2 spacer 231); and a sum of a height of the supporting structure and a thickness of the underlaying structure is greater than a sum of a height of one of the main spacers and a thickness of the color light filter layer (In Kim discloses para 71 “The gap maintaining pattern 214 may have a height d1 that is substantially the same as a height of the third color filter 213” and para 77 “A height of the blocking dam may be substantially the same as a height of the column spacer 231,” further Fig. 2 discloses that spacer 231 is at least less than the height of blocking dam 232 by at least the thickness of alignment layers AL2, AL2 and array layer TL). 
Kim does not specifically disclose that the plurality of spacers are divided into a plurality of main spacers and a plurality of sub-spacers.
However, Hu discloses the plurality of spacers are divided into a plurality of main spacers and a plurality of sub-spacers (See Fig. 1B first photo spacer PS1, and second photo spacer PS2), to maintain a liquid crystal cell gap with reduced rigidity.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the plurality of spacers are divided into a plurality of main spacers and a plurality of sub-spacers.
Regarding Claim 2.  Kim further discloses the color light filter layer comprises sub-pixel color resistors in at least three colors (See para 54); the underlaying structure comprises: color resistor structures arranged on a same layer and made of a same material as the sub-pixel color resistors in at least one color (See at least Fig. 2); and the supporting structure is arranged on a same layer and made of a same material as the spacers (Fig. 2 and para 59);  30wherein the display panel further comprises: a shading layer arranged between the underlaying structure and the first substrate (Fig. 2 light blocking pattern BM), and a flat layer arranged on one side, facing away from the first substrate, of the underlaying structure (Fig. 2 overcoating layer 220).
Regarding Claim 4.  Kim further discloses a second substrate arranged opposite to the first substrate (Fig. 2 substrate 110); a plurality of pixel units arranged in the display region in an array (See Fig. 11 and para 64-65); wherein the non-display region is divided into two first sub-regions arranged on two sides of the display region in the first direction, and two second sub-regions arranged on two sides of the display region in the second direction; the second direction is perpendicular to the first direction; and each of the first sub-regions (as shown in Fig. 1 and Fig. 2)
Hu further discloses a plurality of data lines arranged on one side (Fig. 9A and Fig. 9B para 67), facing the first substrate, of the second 10substrate, extending in a first direction and arranged in a second direction; wherein each of the second sub-regions comprises the underlaying structure (See Fig. 9A and Fig. 9B), respectively.
Regarding Claim 6.  Kim further discloses the orthographic projections of the color resistor structures which belong to a same underlaying structure on the first substrate do not overlap (See Fig. 2).
Regarding Claim 10.  Kim further discloses an end surface of one side, facing away from the first substrate, of the supporting structure is in contact with a surface of one side, facing the first substrate, of the second substrate (See Fig. 2)
Regarding Claim 11.  Hu further discloses the non-display region further comprises: a 30metal layer arranged on one side, facing the first substrate, of the second substrate; and an orthographic projection of the supporting structure on the second substrate is within a range of an orthographic projection of the metal layer on the second substrate (See Fig. 9A and 9B).
Regarding Claim 12.  Kim further discloses the non-display region further comprises: a frame sealant arranged between the first substrate and the second substrate; the frame sealant is arranged at an edge of the display panel (See Fig. 2  sealing member 240); 5the underlaying structure is arranged between the frame sealant and the display region (See Fig. 2), and a space exists between the underlaying structure and the frame sealant; and the space between the underlaying structure and the frame sealant is greater than a sum of position precision of the frame sealant and diffusion precision of the frame sealant as well as position precision of the underlaying structure (See Fig. 2).
Regarding Claim 13.  Hu further discloses the supporting structure comprises: strip-shaped spacers, and at least one of the strip-shaped spacers extends in the first direction or the second direction (See Fig. 9A).
Regarding Claim 14.  Hu further discloses gaps between the plurality of pixel units in the second direction are first gaps ; 15in each of the second sub-regions, the strip-shaped spacers extend in the second direction and are arranged in an array; and orthographic projections of at least part of the strip-shaped spacers on a plane perpendicular to the second direction have overlapping regions with orthographic projections of the first gaps on the plane perpendicular to the second direction (See Fig. 9A).
Regarding Claim 21.  Kim further discloses the supporting structure further comprises: point-shaped spacers; and the point-shaped spacers are distributed in gaps between the strip-shaped spacers (See Fig. 1 and Fig. 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hu as applied to claim 4 in view of US 20030137631 A1 to Nakayoshi et al.
Regarding Claim 5. As stated above, Kim and Hu discloses all the limitations of base claim 4.  
Kim and Hu do not specifically disclose that the underlaying structure comprises at least two color resistor structures; and orthographic projections of the color resistor structures which belong to a same underlaying structure on the first substrate have an overlapping region.
However, Nakayoshi discloses the underlaying structure comprises at least two color resistor structures; and orthographic projections of the color resistor structures which belong to a same underlaying structure on the first substrate have an overlapping region (Fig. 1 color filters CF(B) and CF(R)), to function as a shading film and prevent the rays of light from a back-light, from passing through the color filter CF and leaking to an observer (para 75).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the underlaying structure comprises at least two color resistor structures; and orthographic projections of the color resistor structures which belong to a same underlaying structure on the first substrate have an overlapping region.
Claim 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hu as applied to claim 6 in view of US 6348958 B1 to Matsuoka et al.
Regarding Claim 7. As stated above, Kim and Hu discloses all the limitations of base claim 6.  
Kim and Hu do not specifically disclose that in each of the first sub-regions, the underlaying structure comprises the color resistor structures in three colors; in each of the second sub-regions, the underlaying structure comprises the color resistor structures in one color; and in the underlaying structure of each of the first sub-regions, the color resistor structures are arranged in one row in the second direction, and the color resistor structures in three colors are alternately arranged..
However, Matsuoka discloses in each of the second sub-regions, the underlaying structure comprises the color resistor structures in three colors (See Fig. 6); in each of the second sub-regions, the underlaying structure comprises the color resistor structures in one color (See at least Fig. 6); and in the underlaying structure of each of the second sub-regions, the color resistor structures are arranged in one row in the second direction, and the color resistor structures in three colors are alternately arranged (See Fig. 6) to improve display quality of the LCD (Col 6 line 10).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that in each of the first sub-regions, the underlaying structure comprises the color resistor structures in three colors; in each of the second sub-regions, the underlaying structure comprises the color resistor structures in one color; and in the underlaying structure of each of the first sub-regions, the color resistor structures are arranged in one row in the second direction, and the color resistor structures in three colors are alternately arranged..
Regarding Claim 8.  Matsuoka further discloses the color resistor structures and first sub-pixel color resistors are connected into an integrated structure (As shown in Fig. 6); and the first sub-pixel color resistors are sub-pixel color resistors arranged on an edge of the display region, and the first sub-pixel color resistors and the color resistor structures are 20adjacent and have a same color (See at least Fig. 6).
Regarding Claim 9.  Matsuoka further discloses in each of the first sub-regions, the underlaying structure comprises the color resistor structures in three colors (As shown in Fig. 6); in each of the second sub-regions, the underlaying structure comprises the color resistor structures in three colors (As shown in Fig. 6); in the underlaying structure of each of the first sub-regions, the color resistor structures are arranged in one row in the second direction (As shown in Fig. 6), and the color resistor structures in three colors are alternately arranged (As shown in Fig. 6); and in the underlaying structure of each of the second sub-regions, the color resistor structures are arranged in one row in the second direction, and the color resistor structures in three colors are alternately arranged (As shown in Fig. 6).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hu applied to claim 1 in view of US 20100188606 A1 to Wang et al.
Regarding Claim 22. As stated above, Kim and Hu discloses all the limitations of base claim 1.  
Kim and Hu do not specifically disclose a backlight module arranged on one side of an incident surface of the display panel, wherein, the backlight module comprises a backlight source arranged on one side of the display device; an underlaying structure corresponding to a side where the backlight source is arranged comprises at least two laminated color resistor structures; or, the underlaying structure corresponding to a side where the backlight source is arranged comprises one color resistor structure.
However, Wang discloses a backlight module arranged on one side of an incident surface of the display panel, wherein, the backlight module comprises a backlight source arranged on one side of the display device (Fig. 1 backlight module 100 place on the lower side of the display panel), to provide for receiving light emitted from the backlight module to create images on the display panel (para 21).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a backlight module arranged on one side of an incident surface of the display panel, wherein, the backlight module comprises a backlight source arranged on one side of the display device; an underlaying structure corresponding to a side where the backlight source is arranged comprises at least two laminated color resistor structures; or, the underlaying structure corresponding to a side where the backlight source is arranged comprises one color resistor structure.
Allowable Subject Matter
Claims 15-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871